This is a suit for $150, the alleged balance due on the purchase price of a certain *Page 238 
automobile. Zora Payne, the plaintiff, a blind woman, sues as the attorney-in-fact of Virginia Agobert. She alleges that acting for her principal she sold to the defendant, George Foster, a Ford automobile for $450, $300 of which he paid in cash.
The defendant claims that the automobile was sold to him for $300, which he paid in currency and that there is no further amount due plaintiff.
There was judgment below in plaintiff's favor in the sum of $150 and defendant has appealed.
Virginia Agobert moved from the City of New Orleans, where she had been residing, to Washington, D.C. She left her automobile with Zora Payne in order that she might use it until she could sell it. According to Zora Payne, George Foster asked her to sell him the car and she told him that the price was $450, whereupon he asked her to write her principal and endeavor to get the price reduced. A few days later and before she could get a reply from Virginia Agobert, Foster again sought to buy the Ford and this time put $300 in her lap and agreed to pay whatever balance Virginia Agobert demanded.
There were no witnesses to the sale, but Carrie Brown, Zora Payne's aunt, who acted as her companion and assistant because of her blindness, went to see Foster after the delivery of the Ford to him and she testified that Foster at first admitted that he owed and agreed to pay the balance of $150, and afterwards denied and refused to pay it.
No receipt was given to Foster for the $300 and none was asked for. No formal transfer in writing was given or requested. The transaction seems most peculiar and unbusinesslike, particularly since Foster is shown to be the proprietor of a restaurant employing some thirteen persons and is an official and stockholder of an insurance company. Be that as it may, the question of fact, which is the sole issue here, was resolved in plaintiff's favor by the trial judge and we see no reason to disturb his findings, consequently, and
For the reasons assigned the judgment appealed from is affirmed.
Affirmed. *Page 279